DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Messerly et al. (US 2018/0055529).
Regarding claim 9, Messerly discloses an ultrasonic surgical instrument, comprising: a handle assembly (fig.1; hand piece assembly 60) including a housing (fig.1; housing 16) and an ultrasonic transducer assembly (fig.1; ultrasonic transducer 14) supported by the housing, the ultrasonic transducer assembly including a piezoelectric stack (fig.1; piezoelectric elements 32, see also [0019]) and an ultrasonic horn (fig.1; end-bell 20 and fore-bell 22) secured to and extending distally from the piezoelectric stack (fig.1; fore-bell 22 extends distally from the piezoelectric elements 32), the ultrasonic horn defining a longitudinal axis (fig.1) and including: a body (fig.1; the body of fore-bell 22); and a nose (fig.1; velocity transformer 28) extending distally from the body (velocity transformer 28 extends distally from the body of fore-bell 22); and an elongated assembly (fig.1; an elongated tubular member 64) extending distally from the handle assembly (fig.1), the elongated assembly including a waveguide (ultrasonic transmission waveguide 46, see also [0302]) configured to engage the nose of the ultrasonic horn (fig.1; the proximal end of the ultrasonic transmission waveguide 46 is engaged with the distal end of the velocity transformer 28 by a threaded connection such as a stud 48) the waveguide defining a blade (fig.1; end effector 50) at a distal end thereof (fig.1), wherein ultrasonic energy produced by the piezoelectric stack is transmitted along the horn and the waveguide to the blade for treating tissue adjacent the blade [0302].  However, in this embodiment (fig.1), Messerly does not disclose the tubular configuration having a hollow interior, the body defining a plurality of slots therethrough and into the hollow interior, the slots extending longitudinally in parallel orientation relative to the longitudinal axis. In another embodiment (fig.115 A-C, see also [0569]-[0570]), Messerly teaches ultrasonic transducer (fig.115A; 10200) that includes a body (fig.115B; a housing 10202) defining a tubular configuration (fig.115B) 
Regarding claim 13, Messerly teaches the ultrasonic surgical instrument according to claim 9. However, Messerly does not teach wherein the ultrasonic horn defines a total length of less than about 100 mm. Messerly teaches that the fore-bell 22 and the end-bell 20 have a length determined by a number of variables. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have any ultrasonic horn, depending on the variables, including total length of less that about 100 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 15, Messerly teaches the ultrasonic surgical instrument according to claim 9, wherein the nose tapers in a proximal-to-distal direction (fig 1 or fig.115B).  
Claim 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Messerly et al. (US 2018/0055529) in view of Parham (US 2016/0331397).
Regarding claim 10, Messerly teaches the ultrasonic surgical instrument according to claim 9 wherein the body and the nose are monolithically (fig.1, body of fore-bell 22 and velocity transformer 28). However, Messerly does not teach wherein the body and the nose are formed as a single component from a zirconium-based amorphous metal.  
Parham teaches an ultrasonic delivery device 100 (fig.1) comprising nose cone 240; needle assembly 110 that includes needle 220, sheath 230 (fig.2-3).  Needle 220, sheath 230, and nose cone 240 may comprise one or more materials.  Suitable materials include metals and non-metals.  Suitable metals can include titanium, steel, stainless steel, alloys such as nitinol, amorphous metal alloys. Suitable non-metals can include ceramics, thermoplastics, polymers, etc. Examples of ceramics include aluminum oxide, aluminum nitride, and zirconia (zirconium dioxide), though other ceramics could also be used. Furthermore, Parham discloses that one or more of needle 220, sheath 230, and nose cone 240 comprise a mixture of materials: two or metals, two or more non-metals, at least one metal and at least one non-metal [0023]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Messerly with the body and the nose are formed from any commonly known material, including a zirconium-based amorphous metal as taught by Parham since that would produce a predicable result of allowing the device to have particular characteristics. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to provide the device of Messerly with any commonly known material, including a zirconium-based In re Leshin, 125 USPQ 416. 
Regarding claim 16, Messerly teaches the ultrasonic surgical instrument according to claim 9, wherein the nose is of solid construction except for the distal connector and defines a diameter (fig.115B, the distal opening of the nose that extends from the housing 10202). However, Messerly does not explicitly disclose the diameter is between about 0.6 mm and about 4 mm. 
Parham teaches an ultrasonic delivery device 100 (fig.1) comprising nose cone 240; needle assembly 110 that includes needle 220, sheath 230 (fig.2-3).  The proximal portion of sheath 230 is secured to the distal portion of nose cone 240 (fig.2). Parham teaches different sizes of needle 220, sheath 230 in different embodiments (see [0027]-[0034], [0044]-[0046]).  Sheath 230 that is secured to the distal end of nose cone 240 has a gauge of about 14 (about 1.628 mm). That is about the same size of inner diameter defined by nose cone 240. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Messerly with varying diameter nose including a diameter between about .6mm to 4mm as taught by Parham for the purpose of using the desired size of a device in order to treat the target treatment site. Furthermore, it would have been an obvious matter of design choice to have a nose with any diameter size including a diameter between about 0.6 mm and about 4 mm, for the purpose of having device with a proper size for a particular treatment, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Messerly et al. (US 2018/0055529) in view of Chon et al. (US 2008/0172076).
Regarding claim 11 and 12, Messerly teaches the ultrasonic surgical instrument as claimed above. However, Messerly does not teach wherein the ultrasonic horn defines a total mass of less than about 80 g; wherein a thickness of each wall of the ultrasonic horn is between about 0.6 mm and about 4 mm.  
Chon teaches ultrasonic surgical device that includes horn 120 (fig.2). Chon teaches that horn 120 is a body of metal of suitable shape and thickness necessary to convert the vibrations of stack 110 into longitudinal motion.  Horn 120 has distal end 130 to which tip 10 is connected (fig.2). Suitable shape and thickness of the horn also provides suitable total mass of horn ([0020], see also [0024]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Messerly with a horn that may have suitable shape and thickness which provides suitable total mass that may include a horn with less than about 80 g and thickness between about 0.6 mm and about 4 mm as taught by Chon for the purpose of converting the vibration of stack into longitudinal motion. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to provide the device of Messerly with ultrasonic horn with total mass of less than about 80 g and a thickness of each wall of the ultrasonic horn is between about 0.6 mm and about 4 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering In re Aller, 105 USPQ 233.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Messerly et al. (US 2018/0055529) in view of Boukhny et al. (US 2006/0041220).
Regarding claim 14, Messerly discloses the ultrasonic surgical instrument according to claim 9, wherein the plurality of slots are elongated slots spaced about the body between a proximal end portion of the body and a distal end of the body (fig.115B). The drawing appears to be construed to continue equally spaced arrangement around entire cylinder surface (fig.115B). However, Messerly does not explicitly disclose wherein the plurality of slots are elongated slots equally-spaced about the body between a proximal end portion of the body and a node point defined towards a distal end of the body. 
Boukhny teaches ultrasound handpiece device having at least one set of piezoelectric elements polarized to produce longitudinal motion when excited at the relevant resonant frequency.  The piezoelectric crystals are connected to an ultrasonic horn to which a cutting tip is attached (abstract).  The horn and/or the cutting tip contains a plurality of diagonal slits or grooves. The plurality of spiral slits 24 is located between proximal portion (fig.1) and a node point (fig. node 30) defined towards a distal end of the body (distal end of horn 12).  The location of longitudinal and torsional nodal points important for proper functioning of handpiece [0018]. Boukhny also teaches that the number, width, length and the pitch of the plurality of spiral slits 24 can vary based on the desired torsional movement [0017]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Messerly with slots that can vary based on torsional movement In re Dailey, 149 USPQ 47 (CCPA 1976).
 
Response to Arguments
Applicant’s arguments with respect to claim9 have been considered but are moot because the amendments have necessitated new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Examiner, Art Unit 3794                                                                                                                                                                                                        
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794